DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 30 December 2020. The changes and remarks disclosed therein have been considered.
Claims 2, 18 have been cancelled by Amendment. Therefore, claims 1, 3-17, 19-20 are pending in the application. 
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 12/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 19 are recite the limitation "the voltage difference", “the gate voltage”, in claims 1, 17, 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fasoli et al (US 7,391,638 B2 hereinafter “Fasoli”) in view of Lin et al (US 2010/0118617 A1 hereinafter “Lin”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Fasoli, for example in Figs. 1-7, discloses a circuit (e.g., 100; in Fig. 1 related in Figs. 2-7) comprising: a non-volatile memory cell (e.g., 102; in Fig. 1 related in Figs. 2-7; see Abstract); a selection transistor (e.g., 310/410/710; in Figs. 3-4, 7 related in Figs. 1-2, 5-6) between the non-volatile memory cell and a first supply voltage (e.g., P; in Figs. 3-4, 7 related in Figs. 1-2, 5-6); and circuitry (included PROGRAM CONTROL CIRCUIT and/or CURRENT LIMIT CONTROL; in Figs. 3, 7 related in Figs. 1-2, 4-6) to cause a program current pulse through the non-volatile memory cell (e.g., Ipmg; in Figs. 3-7 related in Figs. 1-2), including to: apply a first voltage (e.g., voltage node 312/724 is high/low; in Figs. 3, 7 related in Figs. 1-2, 4-6) to a gate of the selection transistor (e.g., at node 312/724 to the gate; in Figs. 3, 7 related in Figs. 1-2, 4-6), transition the first voltage applied to the gate of the selection transistor to a second voltage (e.g., voltage node 312/724 is low/high; in Figs. 3, 7 related in Figs. 1-2, 4-6), and disable a current path through the non-volatile memory cell (e.g., program current Ipmg not flowing through the non-volatile memory; in Figs. 3-4, 7 related in Figs. 1-2, 5-6; see Col. 6, lines 45-47; Col. 7, line 49-50).  
However, Fasoli is silent with regard to operate the function as increasing the voltage difference between the gate voltage of the selection transistor and the first supply voltage, and after the transistor from the first voltage to the second voltage.
In the same field of endeavor, Lin, for example in Figs. 1-5, discloses the step of increasing the voltage difference (e.g., ΔV1; in Figs. 2A-2B related in Figs. 1, 3-5) between the gate voltage (e.g., V218, increase from Vpre to ΔV1; in Figs. 2A-2B related in Figs. 1, 3-5) of the selection transistor and the first supply voltage (e.g., Voltage at node 214; in Figs. 2A-2B related in Figs. 1, 3-5), and after the transistor from the first voltage to the second voltage (e.g., after T3 go back to Vpre and the current I at ground; in Fig. 2B related in Figs. 1, 3-5).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Fasoli such as memory device for protecting memory cells during programming (see for example in Figs. 1-7 of Fasoli) by incorporating the teaching of Lin such as memories with improved write current (see for 
    	Regarding claim 3, the above Fasoli/Lin, the combination disclose wherein: the transition from the first voltage to the second voltage is to cause a change in voltage at a node between the selection transistor and the non-volatile memory cell (e.g., the selection transistor turned on/off; in Figs. 3-4, 7 related in Figs. 1-2, 5-6 of Fasoli and see also in Figs. 1-5 of Lin).  
	Regarding claim 4, the above Fasoli/Lin, the combination disclose wherein: the transition from the first voltage to the second voltage is to cause an increase in current through the non-volatile memory cell (implied that the selection transistor 310/710 turned on/off; in Figs. 3-4, 7 related in Figs. 1-2, 5-6 of Fasoli and see also in Figs. 1-5 of Lin).  
	Regarding claim 9, the above Fasoli/Lin, the combination disclose wherein: the selection transistor is to have a higher resistance at the first voltage than at the second voltage (implied the selection transistor turned off; in in Figs. 3-4, 7 related in Figs. 1-2, 5-6 of Fasoli and see also in Figs. 1-5 of Lin).  
Regarding claim 10, Fasoli, for example in Figs. 1-7, disclose the claimed invention as discussed above. However, Fasoli is silent with regard to enable a charge-sharing current to flow from a capacitance at one terminal of the transistor to a second terminal of the transistor.  
	In the same field of endeavor, Lin, for example in Figs. 1-5, discloses a charge-sharing current to flow from a capacitance at one terminal of the transistor to a second terminal of the transistor (e.g., capacitance 206, 208, 210, 212; in Fig. 2A related in Figs. 1, 3-5).
	It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Fasoli such as memory device for protecting memory cells during programming (see for example in Figs. 1-7 of Fasoli) 
	Regarding claim 11, the above Fasoli/Lin, the combination disclose wherein: the second voltage is ground (e.g., node 312/724 to the gate PMOS transistor; in Figs. 3, 7 related in Figs. 1-2, 4-6 of Fasoli and see also in Figs. 1-5 of Lin); and the magnitude of the first voltage is greater than ground and less than or equal to the magnitude of the supply voltage (e.g., high voltage is applied to the PMOS transistor; in Figs. 3, 7 related in Figs. 1-2, 4-6 of Fasoli and see also in Figs. 1-5 of Lin).  
	Regarding claim 12, the above Fasoli/Lin, the combination disclose wherein the circuitry to disable the current path is to: after the transition of the gate of the selection transistor from the first voltage to the second voltage, transition an enable/disable signal to a value to open a switch between the non-volatile memory cell and the first supply voltage, a second supply voltage, or ground (e.g., PROGRAM CONTROL CIRCUIT or CURRENT LIMIT CONTROL function; in Figs. 3, 7 related in Figs. 1-2, 4-6 of Fasoli and see also in Figs. 1-5 of Lin).  
Claims 5-6, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fasoli et al (US 7,391,638 B2 hereinafter “Fasoli”) in view of Lin et al (US 2010/0118617 A1 hereinafter “Lin”), and further in view of Tanaka et al (US 2015/0078064 A1 hereinafter “Tanaka”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

However, the above Fasoli/Lin are silent with regard to a rising edge of a reset or set current pulse.
In the same field of endeavor, Tanaka, for example in Figs. 1-38, discloses a rising edge of a reset or set current pulse (e.g., Reset State or Set State; in Figs. 5-6 related in Figs. 14, 7-38).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Fasoli such as memory device for protecting memory cells during programming (see for example in Figs. 1-7 of Fasoli) and the teaching of Lin such as memories with improved write current (see for example in Figs. 1-5 of Lin) by incorporating the teaching of Tanaka such as semiconductor memory device and method of performing setting operation in semiconductor memory device (see for example in Figs. 1-38 of Tanaka), for the purpose of controlling the memory cells using a variable resistance element VR  (Tanaka, see paragraph [0005]).
	Regarding claim 6, the above Fasoli/Lin/Tanaka, the combination disclose wherein: the disabling of the current path is to cause a falling edge of the reset or set current pulse (see for example in Figs. 1-7 of Fasoli with Lin; in Figs. 1-5, and see also in Figs. 5-6 related in Figs. 1-4, 7-38 of Tanaka).  
	Regarding claim 14, the above Fasoli/Lin/Tanaka, the combination disclose wherein: the non-volatile memory cell comprises a cross-point memory cell (see for example in Figs. 1-7 of Fasoli with Lin; in Figs. 1-5, and see also in Figs. 1-6 related in Figs. 7-38 of Tanaka).  

	Regarding claim 16, the above Fasoli/Lin/Tanaka, the combination disclose wherein: the non-volatile memory cell comprises a phase change material (see for example in Figs. 1-7 of Fasoli with Lin; in Figs. 1-5, and see also in Figs. 1-6 related in Figs. 7-38; paragraph [0005] of Tanaka).  
	Regarding Independent Claim 17, Fasoli, for example in Figs. 1-7, discloses  A non-volatile memory device (e.g., 100; in Fig. 1 related in Figs. 2-7) including: non-volatile memory cells (within memory device 102; in Fig. 1 related in Figs. 2-7), each of the non-volatile memory cells coupled with selection transistors (e.g., 310/410/710; in Figs. 3-4, 7 related in Figs. 1-2, 5-6); and circuitry (included PROGRAM CONTROL CIRCUIT and/or CURRENT LIMIT CONTROL; in Figs. 3, 7 related in Figs. 1-2, 4-6) coupled with the selection transistors to select and program the memory cells (e.g., Ipmg; in Figs. 3-7 related in Figs. 1-2), including to: apply a first voltage (e.g., voltage node 312/724 is high/low; in Figs. 3, 7 related in Figs. 1-2, 4-6) to a gate of a selection transistor (e.g., at node 312/724 to the gate; in Figs. 3, 7 related in Figs. 1-2, 4-6) between a non- volatile memory cell (e.g., 102; in Fig. 1 related in Figs. 2-7) and a first supply voltage (e.g., Vp; in Fig. 1 related in Figs. 2-7), transition the first voltage applied to the gate of the selection transistor to a second voltage (.g., voltage node 312/724 is low/high; in Figs. 3, 7 related in Figs. 1-2, 4-6), and  disable a current path through the non-volatile memory cell (e.g., program current Ipmg not flowing through the non-volatile memory; in Figs. 3-4, 7 related in Figs. 1-2, 5-6; see Col. 6, lines 45-47; Col. 7, line 49-50).  

In the same field of endeavor, Lin, for example in Figs. 1-5, discloses the step of increasing the voltage difference (e.g., ΔV1; in Figs. 2A-2B related in Figs. 1, 3-5) between the gate voltage (e.g., V218, increase from Vpre to ΔV1; in Figs. 2A-2B related in Figs. 1, 3-5) of the selection transistor and the first supply voltage (e.g., Voltage at node 214; in Figs. 2A-2B related in Figs. 1, 3-5), and after the transistor from the first voltage to the second voltage (e.g., after T3 go back to Vpre and the current I at ground; in Fig. 2B related in Figs. 1, 3-5).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Fasoli such as memory device for protecting memory cells during programming (see for example in Figs. 1-7 of Fasoli) by incorporating the teaching of Lin such as memories with improved write current (see for example in Figs. 1-5 of Lin), for the purpose of controlling the electric conductance of the write switch and discharges/charges the parasitic capacitors of the write switch (Lin, see Abstract).
	However, the above Fasoli/Lin are silent to show a structure as a multi-tiered cross-point memory device including: multiple tiers of non-volatile memory cells.
	In the same field of endeavor, Tanaka, for example in Figs. 1-38, discloses a multi-tiered cross-point memory device including: multiple tiers of non-volatile memory cells (see for example in Figs. 1-6 related in Figs. 7-38). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Fasoli such as memory device for protecting memory cells during programming (see for example in Figs. 1-7 of Fasoli) 
	Regarding Independent Claim 19, the above Fasoli/Lin/Tanaka, the combination disclose a system (see Col. 11, lines 55+) comprising: a processor (see for example in Figs. 1-7; see Col. 11, lines 55+); and a cross-point memory device coupled with the processor, the cross-point memory device including (as similar as discussed above in claim 17): a plurality of non-volatile memory cells, each of the plurality of non-volatile memory cells coupled with selection transistors; and circuitry coupled with the selection transistors to select and program the memory cells, including to: apply a first voltage to a gate of a selection transistor between a non-volatile memory cell and a first supply voltage, transition the first voltage applied to the gate of the selection transistor to a second voltage, and disable a current path through the non-volatile memory cell (see discussed above).  
	Regarding claim 20, the above Fasoli/Lin/Tanaka, the combination disclose further comprising: one or more of the following coupled with the cross-point memory device: a memory controller, a power supply, and a display (see for example in Figs. 1-7 of Fasoli with Lin; in Figs. 1-5, and see also in Figs. 1-38 of Tanaka).  
Claims 7-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fasoli et al (US 7,391,638 B2 hereinafter “Fasoli”) in view of Lin (US 2010/0118617 A1 hereinafter “Lin”), and further in view of Zhu et al (US 7,881,096 B2 hereinafter “Zhu”).

Regarding claim 7, the above Fasoli/Lin, the combination disclose the claimed invention as discussed above. However, Fasoli is silent with regard to a word line selection transistor to select the memory cell.  
	In the same field of endeavor, Zhu, for example in Figs. 1-10, discloses a word line selection transistor to select the memory cell (e.g., 174; in Fig. 8 related in Figs. 1-7, 9-10).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Fasoli such as memory device for protecting memory cells during programming (see for example in Figs. 1-7 of Fasoli) and the teaching of Lin such as memories with improved write current (see for example in Figs. 1-5 of Lin) by incorporating the teaching of Zhu such as the unit cell comprises a switching device and asymmetric resistive sense element (see for example in Figs. 1-10 of Zhu), for the purpose of controlling the respective voltage and current switching values used during the writing and reading of an RSE such as the STRAM elements  (Zhu, Col. 5, lines 49-51).
	Regarding claim 8, the above Fasoli/Lin/Zhu, the combination disclose wherein: the selection transistor comprises a bit line selection transistor to select the memory cell (see for example in Figs. 1-7 of Fasoli with Lin; in Figs. 1-5, and see in Fig. 8 related in Figs. 1-7, 9-10).  
	Regarding claim 13, the above Fasoli/Lin/Zhu, the combination disclose wherein: wherein the circuitry to cause a program current pulse through the non-volatile memory cell is to: simultaneously transition a voltage applied to a gate of a bit line selection transistor and a .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-17, 19-20 have been considered but are moot because a new ground(s) of rejection is made in view of Lin (US 2010/0118617 A1 hereinafter “Lin”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825